Title: From Benjamin Franklin to Gabriel Johonnot, 20 December 1782
From: Franklin, Benjamin
To: Johonnot, Gabriel


Sir,Passy, Dec. 20. 1782
I have this Day drawn on you for 1026 Livres 3 Sols & 6 deniers, being what I have lately paid for your Son’s Education to the 5th of October last. Another Quarter will be soon due. He is a fine Youth, and I make no doubt but his Improvements are more than equal to the Expense. You will be pleas’d to honour the Bill, and transmit a Fund for defraying future Charges, which will oblige.
Sir, Your most obedient & most humble Servt
B Franklin
Col. Johonnot
